Appellants were convicted of the offense of robbery by fraud and the punishment of each was assessed at confinement in the state penitentiary for a term of ten years.
The only question presented for review by this record is the sufficiency of the testimony to justify and sustain their conviction.
The State's testimony shows that on the night of January 7, 1937, Ernest Plummer was drinking a bottle of beer in a beer parlor. Appellants entered, grabbed him, threatened to cut him with a knife, knocked him down and took $7 from his pockets.
Appellants denied that they took any money from the pockets of Plummer. Charlie Pleasant admitted, however, that he knocked Plummer down because he wanted to talk to him and put his hand on his person.
It will be noted that this raised an issue of fact which the jury, who are the exclusive judges of the facts proved, the credibility of the witnesses and the weight to be given their testimony, decided adversely to appellant's contention. This court is not authorized to reverse a judgment which finds support in the testimony. *Page 633 
The judgment of the trial court is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.